Citation Nr: 0122253	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1974 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied claims of entitlement 
to service connection for a lung disability and entitlement 
to a nonservice-connected pension.  The veteran filed a 
notice of disagreement dated July 1999 concerning his denial 
of nonservice-connected pension and a statement of the case 
was issued in August 1999.  The veteran's substantive appeal 
concerning his denial of nonservice-connected pension was 
received in September 1999.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he can not work due to his 
nonservice-connected disabilities, in particular his hip.  
The veteran's nonservice-connected disabilities include: 
status post right hip replacement, evaluated as 30 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
mechanical low back pain, evaluated as 10 percent disabling; 
arthritis of the left ankle, evaluated as 10 percent 
disabling; a noncompensable evaluation was assigned for 
arthritis of the left shoulder, right hand, left elbow, and 
multiple scars.  The veteran's combined disability rating is 
50 percent.  The veteran had a VA examination in April 2000 
and the examiner noted that the veteran worked part-time as a 
custodian.  The examiner did not state a medical opinion as 
to whether the veteran's nonservice-connected disabilities 
interfered with his employability to such a degree that he is 
unable to secure and follow a substantially gainful 
occupation.  Recently, the Court held that a person is 
engaged in a "substantially gainful occupation" when that 
occupation "provides annual income that exceeds the poverty 
threshold for one person".  Faust v. West, 13 Vet. App. 342, 
355-56 (2000); see also Bowling v. Principi, No. 99-2264, (U. 
S. Vet. App. May 8, 2001).

Therefore, further development of the medical record is 
necessary with regard to the issue.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000); 38 U.S.C.A. § 5103(A) (West Supp. 
2001), (VCAA); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 3.159), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder. 

2.  After the above mentioned records 
have been requested or obtained, the RO 
should schedule the veteran for a VA 
examination(s) to determine if the 
veteran's nonservice-connected 
disabilities preclude him from obtaining 
substantially gainful employment.  The 
examiner is requested to render an 
opinion on this issue.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 38 U.S.C.A. 
§§ 5103, 5104(a) (West Supp. 2001) are 
fully complied with and satisfied. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
readjudicate the veteran's claim for 
nonservice-connected pension.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




